EXHIBIT 10.8
ASTRONICS CORPORATION
2005 DIRECTOR STOCK OPTION PLAN
ARTCILE I
PURPOSE
     The purpose of this 2005 Director Stock Option Plan (the “Plan”) is to
advance the interest of ASTRONICS CORPORATION, a New York corporation (the
“Company”), by encouraging the efforts of directors of the Company who are not
employees, by heightening the desire of such persons to continue in their
service and by assisting the Company to compete effectively with other
enterprises for new directors.
ARTCILE II
GRANTING OF OPTIONS
     Subject to the terms and conditions of this Plan, the Company may issue
options (“Options”) to purchase up to two hundred thousand (200,000) shares of
its $.01 par value Common Stock (“Shares”) to persons eligible to participate
under Section 4.1 below. Two hundred thousand (200,000) of the Company’s
authorized but unissued shares of Common Stock are hereby reserved for issuance
under this Plan; provided, however, that treasury shares shall also be available
for issuance under this Plan at the Company’s discretion. Any Share subject to
an Option that terminates for any reason other than exercise may be made subject
to a subsequent Option.
ARTCILE III
TERM
3.1 Effective Date.
     This plan shall become effective upon its adoption by the Board of
Directors. The Plan shall be submitted to the shareholders of the Company for
their approval within twelve months of such adoption. No Option shall be
exercisable unless and until the shareholders of the Company have approved the
Plan.
3.2 Termination.
     This Plan shall terminate when all of the Shares have been acquired through
exercise of Options unless sooner terminated by the Board of Directors. Any
Option outstanding under this Plan at the time of its termination shall remain
in effect in accordance with its terms and conditions and those of this Plan.
ARTCILE IV
PARTICIPANTS
4.1 Eligible Directors.
     Options may be granted to directors of the Company unless at the time of
grant they are also an executive officer or employee of the Company or any of
its subsidiary corporations. As used in this Plan, “Participant” means a
director of the Company and includes a director’s legal representative if he or
she is incompetent or deceased, or any other person who acquires the legal right
to exercise a Participant’s Options.

1



--------------------------------------------------------------------------------



 



ARTCILE V
GENERAL TERMS
5.1 Written Agreement.
     Options shall be evidenced by a written Option Agreement that shall contain
such terms and conditions as this Plan requires and such additional provisions
as the Committee, as defined in Section 6.1, may deem necessary or appropriate
in its sole discretion and that do not conflict with the provisions of this
Plan. Each Option Agreement shall be signed by the Participant and an officer of
the Company designated by the Committee. Options granted pursuant to this Plan
need not be identical, but each Option shall be subject to the terms and
conditions set forth in this Plan.
5.2 Time of Grant.
     Options shall be granted only during the thirty (30) day period commencing
one week after a press release announcing quarterly or annual results of
operations of the Company.
5.3 Price.
     The purchase price of the Shares under each Option shall be as determined
by the Committee, but in no event less than the fair market value of the Shares
optioned on the date of granting. “Fair market value” shall be deemed to be:

  1.   The closing price on the date of grant as reflected in reports of the
automated quotation service or national securities exchange on which the price
of the Shares is reported. In all cases where the Shares are selling ex-dividend
on the date of grant, the amount of the dividend shall be added to the
ex-dividend quotation to determine the fair market value of the Shares as of the
date of grant; or     2.   If the fair market value cannot be established under
the provisions of (1) above, then the “fair market value” shall be that value
determined in good faith by the Board of Directors based on a consideration of
the following relevant factors: the Company’s net worth, prospective earning
power, its dividend paying capacity, the value of its underlying assets, and any
other factors such as the goodwill of the business, the economic outlook in the
industry, the Company’s position in the industry and its management, and the
value of securities of corporation engaged in the same or similar businesses
which are listed on a national securities exchange. The weight to be accorded by
comparison or any other evidentiary factors considered by the Board of Directors
in the determination of value will depend on the particular circumstances
applying at the time. In every case, the determination of the Board of Directors
shall be final.

5.4 Payment of Exercise Price; Taxes.
     5.4.1 The exercise price of each Option shall be paid in full at the time
of exercise by cash or certified check or the exchange of Shares, or a
combination of both such that the sum of (a) the aggregate fair market value (as
of the exercise date) of the Shares exchanged by the Participant (as determined
by the Committee), and (b) the cash paid, equals the total exercise price of the
Option.
     5.4.2 If the exercise of an Option gives rise to an obligation of the
Company to withhold state or federal income or other taxes, or gives rise to any
other tax liability of the Company of any kind, the Participant shall tender the
amount of such tax to the Company along with the exercise price, unless the
incidence of such tax cannot lawfully be placed on the Participant.

5.5   Exercise of Options.

     Options shall be exercisable as provided in the Option Agreement. Except as
provided in Section 5.6, in no event shall Options be exercised during the six
(6) month period immediately following such grant.

2



--------------------------------------------------------------------------------



 



5.6 Duration of Option.
     Each Option shall be exercisable for so long as the Participant is a
director of the Company and, to the extent that the Option is exercisable on the
date of termination of the Participant’s directorship, for thirty (30) days
thereafter, but not longer than ten (10) years from the date the Option is
granted. Unless otherwise expressly provided for by the Committee, on the date
of termination of a Participant’s directorship, Options granted but not yet
exercisable shall thereupon become exercisable. Nothing in this Plan requires
Options to be exercisable upon grant.
5.7 Death or Disability.
     If a Participant dies or is “permanently and totally disabled” (within the
meaning of section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(“Code”)) while serving as a director of the Company, the thirty (30) day period
specified in Section 5.6 above shall be one (1) year.
5.8 Misconduct.
     If a Participant is determined by the Committee to have committed an act of
embezzlement, fraud, dishonesty, deliberate or repeated disregard for the rules
of the Company, unauthorized disclosure of any of the trade secrets or
confidential information of the Company, unfair competition with the Company,
inducement of any customer of the Company to breach a contract with the Company,
inducement of any principal for whom the Company acts as agent to terminate that
agency relationship or any culpable degree of negligence, then neither the
Participant nor the Participant’s estate shall be entitled to exercise any
Option after termination of the Participant’s directorship, whether or not,
after termination of such directorship, such Participant may receive payment
from the Company for services rendered prior to termination, services for the
day on which termination occurs, or other benefits.
5.9 Transferability of Option.
     Options shall be transferable only by will or the laws of descent and
distribution.
5.10 No Employment Agreement.
     No Option Agreement, nor anything contained in this Plan, shall confer upon
any Participant any right to continue as a director of the Company nor limit in
any way the right of the Company, or the shareholders thereof, to terminate a
Participant’s directorship at any time.
5.11 Adjustments to Options.
     Subject to the general limitations of this Plan, the Committee may modify
or extend existing Options. However, without the consent of the Optionee, no
modification may impair the Optionee’s rights or increase the Optionee’s
obligations under the Plan. No reductions in the purchase price of shares under
Options previously granted may be made except as occasioned by Section 7.1.
5.12 Form of Agreement.
     The Committee shall adopt a form of Option Agreement to be used pursuant to
this Plan and may modify, add to, or delete from the form as it shall deem
appropriate, subject to the provisions set forth herein.
ARTCILE VI
ADMINISTRATION AND AMENDMENT OF THE PLAN
6.1 The Committee.
     This Plan shall be administered by a committee (“Committee”) of at least
two persons not eligible to participate in the Plan and who are appointed by the
Board of Directors and may or may not be members of the Board. The Board of
Directors shall fill vacancies on the Committee and may from time to time remove
members from, or add members to, the Committee, provided that at all times the
Committee shall have at least two members. The Committee shall act pursuant to
the written consent of a majority of its members or the majority vote of its
members at any meeting thereof.

3



--------------------------------------------------------------------------------



 



6.2 Committee Rights and Powers.
     Subject to this Plan and to the supervision of the Board of Directors, the
Committee shall have the authority and discretion:

  (a)   to determine which of the Company’s directors shall receive Options;    
(b)   to determine when Options shall be granted (subject to Section 5.2 above);
    (c)   to determine the terms and conditions of Options (which terms and
conditions may differ between Options);     (d)   to interpret the Plan; and    
(e)   to take such action as is necessary or appropriate to the administration
of the Plan.

     All decisions, determinations, and interpretations of the Committee shall
be final and binding on all Participants (subject to review by the Board of
Directors in its sole and absolute discretion).
6.3 Administration.
     The Committee from time to time may adopt rules and regulations for
implementing this Plan, and it may from time to time suspend or terminate this
Plan or make such changes and additions hereto as it may deem desirable, without
further action on the part of the Board of Directors or the shareholders of the
Company; provided, however, that unless the Company’s shareholders shall have
first given their approval, then (a) the total number of Shares that may be
purchased under the Plan shall not be increased except as otherwise provided in
this Plan; (b) the description of the persons eligible to receive Options shall
not be changed; and (c) the minimum exercise price shall not be changed. The
suspension, termination or amendment of this Plan shall not, without the consent
of the Participant, alter or impair any rights or obligations under any Options
theretofore granted under this Plan.
ARTCILE VII
ADJUSTMENT OF AND CHANGES IN STOCK
7.1 Changes in Stock; Stock Dividends.
     If the Shares presently constituted are changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation (whether by reason of merger, consolidation,
recapitalization, reclassification, split-up, combination of shares, or
otherwise), or if the number of Shares shall be increased through the payment of
a stock dividend or other distribution, then notwithstanding any other provision
of this Plan, there shall be substituted for or added to each Share subject to
this Plan the number and kind of shares of stock or other securities into which
each outstanding Share shall be entitled, as the case may be. Outstanding
Options shall also be amended as to price and other terms if necessary to
reflect the foregoing events. If there shall be any other change in the number
or kind of the outstanding Shares, or of any stock or other securities into
which it shall have been exchanged, then if the Committee shall, in its sole
discretion, determine that such change equitably requires an adjustment in any
Option theretofore granted or that may be granted under this Plan, such
adjustment shall be made in accordance with such determination.
7.2 Termination of Business.
     Upon any merger of the Company with another corporation where the Company
is not the surviving corporation, dissolution or liquidation of the Company,
sale of substantially all the property of the Company, or the acquisition of
more than 80% of the voting power of the stock of the Company by another
corporation, then the Company shall have the right, at its option, to do any of
the following:

  (a)   provide for the continuance of this Plan and all outstanding Options
granted hereunder;     (b)   permit the immediate exercise of all outstanding
Options not otherwise immediately exercisable;

4



--------------------------------------------------------------------------------



 



  (c)   terminate all outstanding Options, whether exercisable or not, by paying
each holder an amount equal to the aggregate current market price of Shares
underlying the Options held by the holder less the aggregate exercise price of
such Shares; or     (d)   terminate this Plan and all Options granted hereunder
after giving written notice to all holders of exercisable Options informing them
of the Company’s intention to terminate the Options and giving the holders a
reasonable opportunity to exercise their exercisable Options.

7.3   Fractional Shares.

     No right to purchase fractional Shares shall result from any adjustment in
Options pursuant to this Article VII. In the case of any such adjustment, the
Shares subject to Options of each Participant shall be rounded down to the
nearest whole Share. Notice of any adjustment shall be given by the Company to
each holder of Options that shall have been so adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.
ARTCILE VIII
BINDING ON HEIRS, SUCCESSORS AND ASSIGNS
     Except as provided in Section 7.2 above, this Plan shall inure to the
benefit of, and be binding upon, each successor to the Company. All obligations
imposed upon the Participants and all rights granted to the Company under this
Plan shall be binding upon each Participant’s heirs, legal representatives, and
successors. This Plan and the Option Agreements executed between the Company and
each Participant shall be the sole and exclusive source of any and all rights
that each Participant and his or her heirs, legal representatives, or successors
may have in respect to this Plan or any Options or Shares granted hereunder,
whether to the Participant or to any other person.
ARTCILE IX
TAX STATUS
     Options granted hereunder are not intended to be eligible for favorable tax
treatment under Section 422 of the Code. The Company does not hereby, nor by way
of any Plan, document, or otherwise, attempt to make any representation to any
person, including the Participants, with respect to the tax effect on such
person of the grant or exercise of an Option or the subsequent disposition of
Shares obtained by the exercise of an Option pursuant to this Plan or any other
aspect of this Plan.
ARTCILE X
PLAN GOVERNS
     If there is any discrepancy between this Plan and any documents related to
this Plan, including any Option Agreement, this Plan shall govern. Nothing
contained in this Plan shall be construed to constitute, or be evidence of, any
right in favor of any person to receive Options hereunder or any obligation on
the part of the Company to issue Options.

5